Exhibit 10.17

 

     
 
EXECUTION COPY
 

 
INTERCREDITOR AGREEMENT
 
 
THIS INTERCREDITOR AGREEMENT, dated as of December 31, 2011 (the “Agreement”),
is made and executed by and between ARBOR BANK, a Nebraska banking corporation
(together with its successors and assigns, “TIF Lender”), and AGCOUNTRY FARM
CREDIT SERVICES, FLCA (formerly Farm Credit Services of Grand Forks, FLCA), a
federal land credit association organized under the Farm Credit Act of 1971, as
amended (together with its successors and assigns, “Senior Lender”).
 
RECITALS
 
A.           NEDAK Ethanol, LLC, a Nebraska limited liability company
(“Borrower”), is now or hereafter may be indebted to the Senior Lender on
account of loans or other extensions of credit or financial accommodations
obtained from the Senior Lender, including, without limitation, the indebtedness
evidenced by that certain Amended and Restated Term Loan Note (the “Senior
Note”), by that certain Loan Agreement (as hereinafter defined) and the other
loan documents related thereto.
 


B.           The Borrower has granted the Senior Lender a continuing Lien (as
defined below) in all of the Borrower’s now owned or hereafter acquired right,
title and interest in and to any and all of the Borrower’s real and personal
property assets in order to secure the payment and performance of the Senior
Lender Indebtedness (as defined below) arising in favor of the Senior Lender
under the Loan Agreement or otherwise.
 
C.           The TIF Lender has made or may make loans or grant other financial
accommodations to the Borrower, including a loan that has been made prior to the
date hereof and evidenced by that certain Amended and Restated Promissory Note
dated as of December 30, 2011 (the “TIF Note”).
 
 
D.           As a condition to making or extending any further financial
accommodations to the Borrower, the Senior Lender has required that the TIF
Lender to deliver this Agreement.
 
NOW, THEREFORE, in consideration of the loans and other financial accommodations
that have been made and may hereafter be made by the Senior Lender for the
benefit of the Borrower under the Loan Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the TIF Lender hereby agrees as follows:
 
AGREEMENT


1.           Definitions.  As used herein, the following terms have the meanings
set forth below:


“Agreement” shall have the meaning ascribed to the term in the Preamble.

 
 

--------------------------------------------------------------------------------

 

“Borrower Default” means a Default or Event of Default as defined in any
agreement or instrument evidencing, governing, securing or issued in connection
with Senior Lender Indebtedness (as hereinafter defined), including, but not
limited to the Loan Agreement, or any default under or breach of any such
agreement or instrument executed in connection with the Loan Agreement or the
Senior Lender Indebtedness.
 
“Collateral” means all of the Borrower’s tangible and intangible property, real
and personal, whether now owned or hereafter arising of every kind and
description, including that property securing the repayment of the Senior Lender
Indebtedness and all proceeds thereof.  Without limiting the generality of the
foregoing, the term “Collateral” includes all cash and sums on deposit with or
held in an escrow, deposit or impound account by a bank or other financial
institution; provided, however, that for purposes of this Agreement the term
“Collateral” shall not include any of the collateral described in that certain
UCC-1 Financing Statement filed of record by the TIF Lender with the Office of
the Nebraska Secretary of State on June 19 2007 in connection with the TIF
Lender Loan Agreement (the “TIF Lender Collateral”) or the Tax Escrow.
 
“Senior Lender Indebtedness” means each and every debt, liability and obligation
of every type and description which the Borrower may now or at any time
hereafter owe to the Senior Lender, whether such debt, liability or obligation
now exists or is hereafter created or incurred, and whether it is or may be
direct or indirect, due or to become due, absolute or contingent, primary or
secondary, liquidated or unliquidated, or joint, several or joint and several,
all interest thereon, and all fees, costs and other charges related thereto
(including all interest, fees, costs and other charges accruing after the
commencement of any case, proceeding or other action relating to the bankruptcy
insolvency or reorganization of the Borrower, whether or not allowed in such
proceeding or other action), all renewals, extensions and modifications thereof
and any notes issued in whole or partial substitution therefor.
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, assignment, title retention agreement or analogous
instrument or device, including the interest of each lessor under any
capitalized lease and the interest of any bondsman under any payment or
performance bond, in, of or on any assets or properties of a Person, whether now
owned or hereafter acquired and whether arising by agreement or operation of
law.
 
“Loan Agreement” means the Amended and Restated Master Credit Agreement dated as
of the date hereof, by and between the Borrower and the Senior Lender as the
same may hereafter be amended, supplemented, restructured or restated from time
to time.


“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
 
 

--------------------------------------------------------------------------------

 

 
unincorporated organization, government or agency or political
subdivision thereof, or other entity, whether acting in an individual, fiduciary
or other capacity.


“Senior Lender Default Notice” shall have meaning ascribed to the term in
Section 11.


“Senior Lender Enforcement Action” shall have the meaning ascribed to the term
in Section 4 of this Agreement.


“Senior Note” has the meaning ascribed to the term in the Recitals together
with all renewals, restatements, extensions and modifications thereof and notes
or credit issued in substitution therefor.
 
“Tax Escrow” means the funds from time to time deposited in the Tax Escrow
Account established at a financial institution and subject to an escrow
agreement both mutually agreed upon by the Borrower, Senior Lender and the TIF
Lender solely and exclusively for the purposes of paying real estate taxes for
the then current year.
 
“TIF Lender Loan Agreement” means that certain Loan Agreement dated as of June
19, 2007, by and between the Borrower and the TIF Lender, as the same may
hereafter be amended, supplemented or restated from time to time (including,
without limitation, by that certain First Amendment to Loan Agreement dated as
of even date hereof).
 
“TIF Indebtedness” means the indebtedness evidenced by the TIF Note, the TIF
Loan Agreement and each and every debt, liability and obligation of every type
and description which the Borrower may now or at any time hereafter owe to the
TIF Lender, whether such debt, liability or obligation now exists or is
hereafter created or incurred, and whether it is or may be direct or indirect,
due or to become due, absolute or contingent, primary or secondary, liquidated
or unliquidated, or joint, several or joint and several all interest thereon,
and all fees, costs and other charges related thereto (including all interest,
fees, costs and other charges accruing after the commencement of any case,
proceeding or other action relating to the bankruptcy insolvency or
reorganization of the Borrower, whether or not allowed in such proceeding or
other action), all renewals, extensions and modifications thereof and any notes
issued in whole or partial substitution therefor.
 
“TIF Note” has the meaning ascribed to the term in the Recitals and together
with all renewals, restatements, extensions and modifications thereof and any
notes or credit issued in substitution therefor.
 
“TIF Payment Default” shall have the meaning ascribed to the term in Section 4
of this Agreement.

 
 

--------------------------------------------------------------------------------

 

2.           No Liens.  Until all of the Senior Lender Indebtedness has been
indefeasibly paid in full and the Senior Lender has no commitment to make any
further loans to the Borrower, the TIF Lender shall not, without the Senior
Lender’s prior written consent, demand, receive, accept, obtain or maintain any
Lien or other interest in the Collateral in respect of the TIF Lender
Indebtedness.
 
3.           Priority and Subordination of Liens in Collateral.  Notwithstanding
the order, time of attachment, or the order, time or manner of perfection, the
order or time of filing or recordation of any document or instrument, the TIF
Lender acknowledges and agrees that the Senior Lender holds and shall continue
to hold a first priority Lien in the Collateral, and any Lien in the Collateral
that may now or hereafter be claimed therein by the TIF Lender shall be and
remain fully subordinate for all purposes to the Lien of the Senior Lender
therein for all purposes whatsoever.
 
4.           General Restriction on Enforcement Actions on TIF
Indebtedness.  The TIF Lender covenants and agrees that for a period of 730 days
from the date of this Agreement, it will not (a) commence any action or
proceeding against the Borrower to recover all or any part of the TIF
Indebtedness, (b) exercise any remedies against the Borrower under or in
connection with the TIF Note, the TIF Lender Loan Agreement or otherwise, or (c)
exercise or enforce any right or remedy that is or may be available to the TIF
Lender with respect to any Collateral unless and until all of the Senior Lender
Indebtedness has been indefeasibly paid in full and the Senior Lender has no
commitment to make any further loans to Borrower; provided, however, that only
if, and only so long as, (x) the Senior Lender has accelerated the Senior Lender
Indebtedness and is pursuing foreclosure of its Liens with respect to the
Collateral (“Senior Lender Enforcement Action”), or (y) the Borrower fails to
make the monthly payments due to the Tax Escrow or the monthly interest due for
the Unsupported Principal in accordance with the TIF Lender Loan Agreement and
the TIF Note, respectively, or the real estate taxes for the Redevelopment Area
shall not be paid when due and payable (each, a “TIF Payment Default”), the TIF
Lender shall be entitled to take such actions and exercise such rights and
remedies from and after 165 days from the date the Senior Lender commences a
Senior Lender Enforcement Action or a TIF Payment Default has occurred and is
continuing. Notwithstanding anything to the contrary contained herein, TIF
Lender shall be entitled at any time upon the commencement of any insolvency
proceeding to which the Borrower is a party to accelerate payment of the TIF
Indebtedness and file a proof of claim and otherwise participate in such
proceeding.
 
5.           No Contest.  The TIF Lender hereby agrees that it will not at any
time, directly or indirectly, contest the validity, perfection, priority or
enforceability of the Senior Lender Indebtedness, the Loan Agreement, the Senior
Note or the Liens of the Senior Lender, nor will it encourage any Person to do
so.  The Senior Lender hereby agrees that it will not at any time, directly or
indirectly, contest the validity, perfection, priority or enforceability of the
TIF Indebtedness, the TIF Lender Loan Agreement, the TIF Note or the Liens of
the TIF Lender in the TIF Lender Collateral, nor will it encourage any Person to
do so.
 
 
 

--------------------------------------------------------------------------------

 

6.           No Interference.  The TIF Lender agrees that it will not interfere
with the exercise by the Senior Lender of its right to collect and dispose of
the Collateral, whether by foreclosure or otherwise.
 
8.           Action Concerning Collateral.
 
TIF Lender agrees to the following in connection with the TIF Indebtedness:
 
(a)           Notwithstanding any Lien now held or hereafter acquired by the TIF
Lender, the Senior Lender may take possession of, sell, dispose of, and
otherwise deal with all or any part of the Collateral, and may enforce any right
or remedy available to it with respect to the Borrower or the Collateral, all
without notice to or consent of the TIF Lender except as specifically required
by applicable law.
 
(b)           The Senior Lender shall have no duty to preserve, protect, care
for, insure, take possession of, collect, dispose of, or otherwise realize upon
any of the Collateral, and in no event shall the Senior Lender be deemed the TIF
Lender’s agent with respect to the Collateral.  All proceeds received by the
Lender with respect to any Collateral may be applied, first, to pay or reimburse
the Lender for all costs and expenses (including reasonable attorneys’ fees)
incurred by the Senior Lender in connection with the collection of such
proceeds, and, second, to any Senior Lender Indebtedness secured by the Senior
Lender’s Lien in that Collateral, in any order that it may choose.
 
8.           Bankruptcy and Insolvency Proceedings. The TIF Lender agrees that
it shall not commence or institute or join with any creditor (unless the Senior
Lender shall so join) in bringing any proceeding against the Borrower under any
bankruptcy, reorganization, assignment for the benefit of creditors,
readjustment of debt, arrangement of debt receivership, liquidation or
insolvency law or statute of the federal or any state government.  If the Senior
Lender desires to permit the use of cash collateral or to provide post-petition
or other financing to the Borrower in the event of any receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization or
arrangement with creditors, whether or not pursuant to bankruptcy law, the sale
of all or substantially all of the assets of the Borrower, dissolution,
liquidation or any other marshalling of the assets or liabilities of the
Borrower, the TIF Lender agrees that it shall not object to the same or assert
that its interests are not being adequately protected.
 
9.           Continuing Effect.  This Agreement shall constitute a continuing
agreement, and the Senior Lender may, without notice to or consent by the TIF
Lender, modify any term of the Senior Lender Indebtedness at any time in its
discretion. Without limiting the generality of the foregoing, the Senior Lender
may, at any time and from time to time, without the consent of or notice to the
TIF Lender and without incurring responsibility to the TIF Lender or impairing
or releasing any of the Senior Lender’s rights or any of the TIF Lender’s
obligations hereunder:
 
(a)           change the interest rate or change the amount of payment or extend
the time for payment or renew or otherwise alter the terms of any Senior Lender
Indebtedness or any instrument evidencing the same in any manner.
 
 
 

--------------------------------------------------------------------------------

 

(b)           sell, exchange, release or otherwise deal with any property at any
time securing payment of the Senior Lender Indebtedness or any part thereof;
 
(c)           release anyone liable in any manner for the payment or collection
of the Senior Lender Indebtedness or any part thereof;
 
(d)           exercise or refrain from exercising any right against the Borrower
or any other person (including the TIF Lender); and
 
(e)           apply any sums received by the Lender, by whomsoever paid and
however realized, to the Senior Lender Indebtedness in such manner as the Senior
Lender shall deem appropriate.
 
The TIF Lender hereby waives any and all right to require the marshalling of
assets in connection with the exercise of any of the Senior Lender’s remedies
permitted by applicable law or agreement.
 
10.           No Commitment.  None of the provisions of this Agreement shall be
deemed or construed to constitute or imply any commitment or obligation on the
part of the Senior Lender to make any future loans or other extensions of credit
or financial accommodations to the Borrower.
 
11.           Notice.  If the Senior Lender shall deliver to the Borrower any
notice that an Event of Default (under and as defined or described in the Loan
Agreement or any document or instrument executed in connection therewith) has
occurred (a “Senior Lender Default Notice”), the Senior Lender shall
concurrently deliver a copy thereof to the TIF Lender; provided, however, that
the Senior Lender’s failure to deliver a copy of the Senior Lender Default
Notice to the TIF Lender shall not in any way affect the validity of such
notice.
 
Any notice, request, demand, consent, confirmation or other communication
hereunder shall be in writing and delivered (i) in person, by messenger or
overnight courier, (ii) by registered or certified mail, return receipt
requested and postage prepaid, or (iii) by facsimile, to the applicable party at
its address or facsimile number set forth below, or at such other address or
facsimile number as such party hereafter may designate as its address for
communications hereunder by notice so given.
 

  If to the Senior Lender:   AgCountry Farm Credit Services, FLCA         1900
44 St. South         PO Box 6020         Fargo, North Dakota        
Attention:  Randy Aberle         Fax: (877) 811-4047               with a copy
to:    Lindquist & Vennum PLLP         4200 IDS Center         80 South Eighth
Street  

                                

                                                    
                                                                 
 
 

--------------------------------------------------------------------------------

 

 
 
 

      Minneapolis, Minnesota 55402         Attention:  George H. Singer        
Fax: (612) 371-3207               If to the TIF Lender:      Arbor Bank        
16820 Frances Street, Suite 102         Omaha, Nebraska 68130        
Attention:  Mark Jepson         Fax:  (402) 934-1419               with a copy
to:   Koley Jessen P.C., L.L.O.         One Pacific Place, Suite 800        
1125 South 103rd Street         Omaha, Nebraska 68124        
Attention: Michael M. Hupp
        Fax: (402) 390-9005  

      Minneapolis, Minnesota 55402         Attention:  George H. Singer        
Fax: (612) 371-3207               If to the TIF Lender:      Arbor Bank        
16820 Frances Street, Suite 102         Omaha, Nebraska 68130        
Attention:  Mark Jepson         Fax:  (402) 934-1419               with a copy
to:   Koley Jessen P.C., L.L.O.         One Pacific Place, Suite 800        
1125 South 103rd Street         Omaha, Nebraska 68124        
Attention: Michael M. Hupp
        Fax: (402) 390-9005  

 
Such notices and communications shall be deemed delivered upon receipt (or
refusal to accept delivery) provided that all notices and communications sent by
facsimile shall also be evidenced by the facsimile machine’s confirmation
identifying the recipient’s facsimile number and transmission and provided
further that all notices or other communications sent by facsimile shall also be
delivered by another means permitted under this Section.
 
12.           Conflict in Agreements.  If the provisions of any instrument
evidencing TIF Indebtedness conflict with the terms of this Agreement, the terms
of this Agreement shall govern the relationship between the Senior Lender and
the TIF Lender.

13.           Tax Escrow Matters.  The TIF Lender acknowledges, covenants and
agrees that the funds that may from time to time deposited by the Borrower in
the Tax Escrow shall be solely and exclusively used for the purposes of paying
real estate taxes for the then current year and not in satisfaction of any other
liability or obligation that may be or become due and owing to the TIF Lender
under the TIF Lender Loan Agreement, the TIF Note or otherwise.  For the
avoidance of doubt, funds received by the TIF Lender in respect of the tax
payments by the Borrower may be applied in accordance with the TIF Lender Loan
Agreement.
 
14.           No Waiver.  No waiver shall be deemed to be made by any party of
any of its rights hereunder unless the same shall be in writing signed on behalf
of such party, and each such waiver, if any, shall be a waiver only with respect
to the specific matter or matters to which the waiver relates and shall in no
way impair the rights of such party or the obligations of such other party in
any other respect at any time.
 
15.           Binding Effect; Acceptance. This Agreement shall be binding upon
the parties and inure to the benefit of their respective successors and
assigns.  Notice of acceptance by any party to this Agreement or of reliance by
such party upon this Agreement is hereby waived.
 
 

--------------------------------------------------------------------------------

 

 
16.           Miscellaneous. The paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
17.           Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury
Trial. This Agreement shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of North Dakota.  THE
PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR
PERTAINING TO THIS AGREEMENT.


18.           Counterparts.  This Agreement may be executed in counterparts
including facsimile counterparts), any one of which shall be deemed an original,
and all of which taken together shall be treated as one document.


19.           Termination of Effectiveness.  Notwithstanding anything to the
contrary contained herein, this Agreement shall be null and void in the event
the conditions set forth in Section 5 and Sections 6 of the First Amendment to
Loan Agreement, of even date herewith, by and between the Borrower and the TIF
Lender are not fully satisfied as and when required in accordance with the terms
thereof or otherwise waived in writing by the TIF Lender.


 


 
[SIGNATURE PAGE AND BORROWER ACKNOWLEDGEMENT FOLLOW]

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above-written.
 

      SENIOR LENDER:           AGCOUNTRY FARM CREDIT SERVICES, FLCA    

 

    By: /s/ Randolph L. Aberle         Name: Randolph L. Aberle         Its:
Vice President         Date: 12-31-11    

 
 
 

      TIF LENDER:          
ARBOR BANK
   

 

    By: /s/ Mark D. Jepson         Name: Mark D. Jepson         Its: EVP, Chief
Credit Officer         Date: December 31, 2011    

 
 



 
 

--------------------------------------------------------------------------------

 

Acknowledgment by Borrower


           The undersigned, being the Borrower referred to in the foregoing
Agreement, hereby (i) acknowledges receipt of a copy thereof, (ii) agrees to all
of the terms and provisions thereof, and (iii) agrees that any breach by the TIF
Lender of any provision hereof will constitute a default under the Senior Lender
Indebtedness and the Loan Agreement.
 
 
 

     
NEDAK ETHANOL, LLC
               

 

    By: /s/ Jerome Fagerland         Name: Jerome Fagerland         Its:
President and General Manager         Date: 12-31-2011    

 
 

 